The trial court awarded to the plaintiff the usual judgment in cases of this character, namely, an injunction to restrain the operation of the railway in the street in front of the plaintiff's premises and damages. The railway was constructed and is operated pursuant to legislative and municipal authority and, hence, it was incumbent upon the plaintiff to show that some of his property rights have been invaded by the defendants. His claim was that the easements of light, air and access appurtenant to his premises had been wrongfully taken, appropriated or impaired by the defendants in the construction and operation of the railway, since all that was done without his consent, and the trial court so found. But the learned court below upon appeal has reversed the judgment and dismissed the complaint evidently upon the ground that the finding at the trial that the railway was constructed and is operated without the plaintiff's consent was not only without evidence to sustain it, but was against the conceded facts of the case as disclosed by the record.
It is admitted that in October, 1875, the plaintiff executed and delivered an instrument in writing which appears in the record, which, in terms, expresses his consent to the construction and operation of the railway in front of his premises which are involved in this action. If this paper is to be given the legal effect which it was intended to have, then it is very plain that the defendants have done nothing that the plaintiff did not consent to, and, hence, it cannot be said that there was any *Page 355 
illegal invasion of the plaintiff's property rights. The finding of the trial court, that the railway was constructed and is now operated without the plaintiff's consent, is the sole foundation upon which the plaintiff's action rests. If the plaintiff did consent, then he has no cause of action either at law or in equity. The plaintiff had no title to any part of the street in front of his property. He was a mere abutter, and his written consent that the railway might be constructed and operated in front of his property is a complete answer to a suit in equity in his behalf or in behalf of his grantee to restrain the operation of the road, and so this court has held even where the party bringing the suit owned the fee of the street when the consent was given. (Herzog v. N.Y.E.R.R. Co., 76 Hun, 486; affd.,151 N.Y. 665, on opinion below; White v. M.R. Co., 139 N.Y. 19.)
The learned counsel for the plaintiff has not been able to point out any legal error in the decision of the court below reversing the judgment of the trial court, which ignored the paper entirely and held virtually that the plaintiff's consent was no bar to the action. He insists now upon two propositions of fact, neither of which has been found in his favor. (1) That the consent has not been acted upon by the defendants; and (2) that in some way it is infected with fraud, duress or mistake. It would be quite sufficient to say in answer to these objections that they were not raised or discussed at the trial. The consent and all questions growing out of it were wholly ignored at the trial, not only by the court but by the plaintiff's counsel as well. He cannot now ask this court, after a reversal of the judgment upon appeal, on the ground that the writing constitutes a defense, to examine the evidence in order to find some fact to overcome the paper or to answer the decision below. His position at the trial was that the paper was insufficient as a consent, and that position he must maintain now. (Martin v. Home Bank,160 N.Y. 199.)
But quite apart from any question of practice, it is quite obvious that even if the learned counsel for the plaintiff had *Page 356 
brought the circumstances to the attention of the trial court, the result would have been the same as it is now. The only proof upon which he bases the assertion that the defendants did not act upon the consent is the order of the General Term that the road should be constructed, made upon an application by the company, showing that the consent of the necessary number of property owners had not been procured. But the consents were good as far as they went, since the company to which they were given did in fact construct the road and put it in operation. It has the right now to insist upon every authority that it had, whether procured from the legislature, the municipality, the courts or the property owners, and it is not open to the plaintiff to invoke the power of a court of equity to restrain the operation of the road on the ground that, though he consented, yet the railway would have been constructed without it. Moreover, we cannot say that in the absence of the consents of parties owning a very large portion of the property on the line of the road the court would have made the order at all. The suggestion that the paper was the result of fraud or mistake is not supported by any evidence whatever. The plaintiff inserted in the paper before his signature these words: "If the road must be on 3d Avenue, I prefer the middle." If that is to be treated as a condition, which is the most favorable view for the plaintiff, then it is undisputed that it was complied with by the company in the construction of the road. There is no legal error in the decision below that would warrant this court in interfering with the judgment, and it must, therefore, be affirmed, with costs.
GRAY, HAIGHT, LANDON, CULLEN and WERNER, JJ., concur; PARKER, Ch. J., not sitting.
Judgment and order affirmed. *Page 357